DETAILED ACTION
This office action is in response to communication filed on May 3, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
 
Response to Amendment
Amendments filed on May 3, 2022 have been entered.
The specification has been amended.
Claims 1-2, 12 and 19-21 have been amended.
Claims 1-25 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 9), filed on 05/03/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection to the specification has been withdrawn.

Applicant’s arguments, see Remarks (p. 9-10), filed on 05/03/2022, with respect to the objections to claims 2 and 19-20 have been fully considered. In view of the amendments, the objections to the claims have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10-13), filed on 05/03/2022, with respect to the rejections of claims 1-25 under 35 U.S.C. 103  have been fully considered but are moot in view of new grounds of rejection. 

Applicant argues (p. 10-11) that The cited references, alone and in combination, fail to teach or suggest plates that exert pressure on a control panel knob, with a splined shaft extending from one of the plates as recited by independent claim 1.
This argument is not persuasive.
The examiner submits that while Sanchez teaches/suggests plates that exert pressure on a control handle with a shaft extending from one of the plates (see Fig. 1, items 106, 108 and 110), Poljakov is relied upon for teaching/suggesting the control handle being a knob mounted on an operator control panel, and Culpi for teaching/suggesting the splined shaft (see rejection below).
Furthermore, the examiner submits that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).
Additionally, the examiner submits that the rejection is based on a combination of references, therefore, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Examiner’s Note
Claims 1-25 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine, reflects an improvement to other technology or technical field, as well as effects a transformation or reduction of a particular article to a different state or thing, therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 12 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine, reflects an improvement to other technology or technical field, as well as effects a transformation or reduction of a particular article to a different state or thing, therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 20 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that applies the judicial exception with, or by use of, a particular machine, reflects an improvement to other technology or technical field, as well as effects a transformation or reduction of a particular article to a different state or thing, therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-11, 13-19 and 21-25, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a coupler comprising: an engaging structure comprising: … a splined shaft extending from the first plate” which is not described in the original specification. Claims 12 and 20 recite similar language, and therefore are also rejected under the same basis.
Essentially, the examiner submits that the original disclosure describes: “For example, if the control handle is a rotary knob, such as a rotary knob attached to a potentiometer or switch, the coupler 402 may include an engaging structure that retains the coupler 402 to the knob and a splined shaft that extends from the engaging structure. The engaging structure may include two plates that sandwich the knob (e.g., the plates connected by screws such that the plates exert pressure on a front side and a back side of the knob). The splined shaft extends from one of the plates, engages the gears 404, and is in-turn rotated by operation of the motor 406” ([0029]). 
In other words, the specification explains that the coupler includes both an engaging structure and a splined shaft, which is not the same as the language recited in the claims indicating that the coupler includes the engaging structure, and that the engaging structure includes the splined shaft.
For examination purposes, the claim language will be interpreted in accordance with the specification details.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a coupler comprising: an engaging structure comprising: … a splined shaft extending from the first plate” which is unclear as to how the engaging structure comprises the splined shaft extending from the first plate, in light of the original specification. Claims 12 and 20 recite similar language, with none of the dependent claims clarifying the recited subject matter.
Essentially, the examiner submits that the original disclosure describes: “For example, if the control handle is a rotary knob, such as a rotary knob attached to a potentiometer or switch, the coupler 402 may include an engaging structure that retains the coupler 402 to the knob and a splined shaft that extends from the engaging structure. The engaging structure may include two plates that sandwich the knob (e.g., the plates connected by screws such that the plates exert pressure on a front side and a back side of the knob). The splined shaft extends from one of the plates, engages the gears 404, and is in-turn rotated by operation of the motor 406” ([0029]). 
In other words, the specification explains that the coupler includes both an engaging structure and a splined shaft, which is not the same as the language recited in the claims indicating that the coupler includes the engaging structure, and that the engaging structure includes the splined shaft.
For examination purposes, the claim language will be interpreted in accordance with the specification details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 12-14, 16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Borgstadt (US 20090308603 A1, IDS record), hereinafter ‘Borgstadt’, in view of Sanchez (WO 2016149525 A1, IDS record), hereinafter ‘Sanchez’, and in further view of Poljakov (RU 2360862 C2, see translation), hereinafter ‘Poljakov’ and Culpi (US 7321175 B2), hereinafter ‘Culpi’.
Regarding claim 1. (Currently Amended)
Borgstadt discloses:
A universal rig control interface (Fig. 1, item 8 – “control system architecture”, [0040]-[0041]: a control system architecture is employed to manipulate a physical system (e.g., work string for drilling a wellbore, see [0046]) (see also Fig. 6, [0072]-[0073] regarding a manipulator control system, which is part of the control system architecture, automatically controlling a physical system (Fig. 1, item 70) through a manipulator physical system interface)), comprising: 
a plurality of interface systems (Fig. 1, items 20a-c, 40a-c, 60a-c – “Manipulator Controller”, “Drive Modulator” and “Manipulator Physical System” ), each of the plurality of interface systems configured to manipulate a rig tool (Fig. 1, item 70 – “Manipulated Physical System”) based on a signal received from an automated rig control system (Fig. 1, item 10 –“System Controller”, [0041]-[0043], [0046]: the system controller sends a manipulator controller command signal to the manipulator controllers, which output a drive modulator command signal to the drive modulators, which send a manipulator physical system command signal to the manipulator physical systems for controlling the manipulated physical system), the plurality of interface systems comprising: 
a mechanical control interface (Fig. 1, items 60a-c – “Manipulator Physical System”, [0046]: manipulator physical systems include actuators, motors, lever arms, etc.).

Borgstadt does not disclose:
a mechanical control interface comprising: 
an actuator configured to mechanically move a control handle from a first position to a second position responsive to the signal; and
a coupler comprising: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle, wherein the control handle is a knob mounted on an operator control panel; and a splined shaft extending from the first plate.

Regarding a mechanical control interface comprising: an actuator configured to mechanically move a control handle from a first position to a second position responsive to the signal; and a coupler comprising: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle; and a shaft extending from the first plate, Sanchez teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110. The electric linear actuator 110 may be operatively coupled to a motor (not shown in FIG. 1). In certain embodiments, the motor may be internal to the electric linear actuator 110 … In certain embodiments, the motor may internally contain a shaft encoder that measures motor shaft position in response to a change in voltage from the motor drive 112” (p. 4, last par. – p. 5, par. 2: an automated band brake drawworks system (mechanical control interface) includes a motor (interpreted as the claimed actuator in light of the specification at [0030]), a motor shaft (shaft), and a linear actuator together with a detachable latch (both elements interpreted as the coupler, with the datable latch corresponding to the engaging structure having plates, see Fig. 1); the motor being internal to the linear actuator, which implies that the motor shaft is included in the linear actuator (coupler including a shaft extending from the plates, see Fig. 1); the detachable latch being coupled to a band brake handle (control handle));
“In certain embodiments, the rotational motion of the motor may be converted to linear motion of the electric linear actuator 110 … In certain embodiments, electric linear actuator 110 (or the motor operatively coupled thereto) may be operatively coupled to a motor drive 112, which in turn may be operatively coupled to the controller 114. Motor drives suitable for used in accordance with the present disclosure include, but are not limited to, servo drives, stepper drive, and/or variable frequency drives. In such embodiments, the motor drive 112 may control the speed and/or torque of the motor that drives the electric linear actuator 110 based on one or more control inputs from a controller 114” (p. 5, par. 1-2: rotational motion of the motor (interpreted as the claimed actuator) drives the linear actuator based on control inputs from a controller using a motor drive); 
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force (analogous to pressure) applied to the actuator to move the band brake handle (control handle)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 and the band brake handle 106 and/or the band brake shaft 105 may be manually operated” (p. 6, par. 1: the band brake handle (control handle) can be detached from the actuator using the detachable latch (engaging structure) for manual operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez to incorporate a mechanical control interface comprising: an actuator configured to mechanically move a control handle from a first position to a second position responsive to the signal; and a coupler comprising: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle; and a shaft extending from the first plate, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5). 

Regarding the control handle is a knob mounted on an operator control panel, Poljakov teaches:
“The drawworks comprises a drum 1, a drive 2, a brake of a drum 3, a brake for turning on the rotation of a drum 4, control brake systems 5, a control panel 6 including a base 7, a rack 8, a bar 9, and levers 10, 11 of the brake control systems … The device operates as follows. When the rotation of the drum is turned on, the drum brake must be released, and, conversely, when braking the winch drum, the rotation drive must be switched off. This is achieved by alternating operation of the brakes 3, 4, which, through the control systems 5, are activated by moving the brake levers from one extreme position to another” (p. 1, last line – p. 2, line 11: a control panel of a drawworks includes levers (analogous to knob) of the brake control system, which are used to operate the drawworks by moving the levers from one position to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, and in further view of Poljakov, to incorporate the control handle as a knob mounted on an operator control panel, in order to provide increased reliability of drawworks’ design, while ensuring the safety of hoisting operations, as discussed by Poljakov (p. 1, Abstract; p. 2, lines 19-21). 

Regarding the shaft being a splined shaft, Culpi teaches:
“Linear actuator 1, shown in more detail in FIGS. 2-5, utilizes a stepper motor 7 with spline shaft 9, having a splined portion 9A and a threaded portion 9B, that moves axially within the stepper motor housing 7A which has a boss, specifically a splined boss 88 with a splined portion 7B that is configured to mate with the splined portion 9A of the shaft 9. Stepper motor 7 is received into a linear actuator housing 17 and rests on stop 19” (col. 4, lines 11-19: a linear actuator includes a stepper motor with a spline shaft (see Figs. 2 and 4), the linear actuator being used for position and movement (see col. 1, sections ‘Background’ and ‘Summary’)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Culpi, to incorporate the motor shaft of Sanchez as a splined shaft, in order to provide a linear actuator having a high degree of precision with regard to repeatability of position and movement, as discussed by Culpi (col. 1, lines 33-37). 

Regarding claim 2. (Currently Amended)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
the coupler is configured to transfer force from the actuator to the control handle.  

Sanchez further teaches:
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force applied to the linear actuator to move the band brake handle (control handle), the linear actuator being coupled to the band brake handle (control handle) by a detachable latch (linear actuator and detachable latch interpreted as the coupler, see p. 4, last par.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to configure the coupler to transfer force from the actuator to the control handle, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5).

Regarding claim 3. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 2 as described above.
Borgstadt does not disclose:
the coupler is configured to allow manual manipulation of the control handle.  

	Sanchez further teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110” (p. 4, par. 3: an automated band brake drawworks system for drilling wellbores in subterranean formations (see p. 1, par. 1) includes a band brake handle (control handle) that is connected to an actuator through a detachable latch (linear actuator and detachable latch interpreted as the coupler)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 and the band brake handle 106 and/or the band brake shaft 105 may be manually operated” (p. 6, par. 1: by disengaging the band brake handle (control handle) from the actuator using the detachable latch (linear actuator and detachable latch interpreted as the coupler), the band brake handle (control handle) can be manually operated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to configure the coupler to allow manual manipulation of the control handle, in order to maintain the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 5).

Regarding claim 4. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
the actuator is a stepper motor.

	Sanchez further teaches:
“The electric linear actuator 110 may be operatively coupled to a motor (not shown in FIG. 1). In certain embodiments, the motor may be internal to the electric linear actuator 110. Motors suitable for use in accordance with the present disclosure include, but are not limited to, AC motors, stepper motors, and servo motors” (p. 4, last par – p. 5, par. 1: the actuator part of the automated band brake drawworks system includes stepper motors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to configure the actuator as a stepper motor, in order to provide precise control of the drilling operations, as discussed by Sanchez (p. 3, par. 4).

Regarding claim 5. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 1 as described above.
Borgstadt does not explicitly disclose:
the mechanical control interface further comprises a sensor configured to measure a position of the control handle.  

However, Borgstadt teaches:
“In this embodiment, velocity and position sensors coupled to one or both of the first and second hydraulic actuator 110-a, b and pressure and flow sensors coupled to a first rod side hydraulic line 112-a (not shown) and a first piston side hydraulic line 114-a (not shown) connected in parallel to the first and second hydraulic actuators 110-a, b may be coupled to the controller 202 as the first feedback vector 230” ([0070]: position sensors are coupled to actuators in order to obtain position information (see [0006] and claim 17)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to incorporate the mechanical control interface further comprising a sensor configured to measure a position of the control handle, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Regarding claim 7. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 1 as described above.
Borgstadt does not explicitly disclose:
the mechanical control interface further comprises a hydraulic system coupled to the actuator and configured to transfer force from the actuator to the control handle.  

However, Borgstadt teaches:
“Turning now to FIG. 2A, a single actuator hydraulic system 100 is described. The single actuator hydraulic system 100 comprises a hydraulic pump 102, a directional flow valve 104, a hydraulic pressure supply line 106, a hydraulic return line 107, a hydraulic fluid reservoir 108, a hydraulic supply line 109, a hydraulic actuator 110, a rod side hydraulic line 112, a piston side hydraulic line 114, a first counterbalance valve 115-a, and a second counterbalance valve 115-b. In an embodiment, the hydraulic pump 102 provides pressurized flow of hydraulic fluid at an effective pressure and rate of flow to drive the hydraulic actuator 110 according to operational control regimes … The hydraulic actuator 110 comprises a rod 116 attached to a piston 118 … By directing hydraulic fluid at different pressures into the rod side chamber 120 from the rod side hydraulic line 112 and into the piston side chamber 122 from the piston side hydraulic line 114, the rod 116 is driven under force in different directions” ([0047]-[0049]: a hydraulic system includes among others, a hydraulic pump that is driven by a motor (see [0081]) and a hydraulic fluid reservoir coupled to a hydraulic actuator, which is operated based on pressurized flow of hydraulic fluid from the reservoir, by exerting forces on the rod included in the hydraulic actuator (see also [0009] regarding hydraulic pump motor signals)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to incorporate the mechanical control interface further comprising a hydraulic system coupled to the actuator and configured to transfer force from the actuator to the control handle, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Regarding claim 8. (Previously Presented)
Borgstadt in view of Sanchez and Poljakov discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
the actuator is mounted on the control handle.  

	Sanchez further teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110” (p. 4, par. 3: an automated band brake drawworks system for drilling wellbores in subterranean formations (see p. 1, par. 1) includes an actuator, which includes a motor (see claim 1 rejection), connected to (mounted on) a band brake handle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to mount the actuator on the control handle, in order to provide precise control of the drilling operations, as discussed by Sanchez (p. 3, par. 4).

Regarding claim 12. (Currently Amended)
Borgstadt discloses:
A method for controlling a rig (Fig. 17, [0037]: a method for controlling a work string is presented), comprising: 
measuring, by an automated rig control system (Fig. 1, item 8 – “control system architecture”), a rig control parameter ([0070]: different sensors, part of the control system architecture, are coupled to the system in order to obtain corresponding information (see for example [0006], [0008]));
determining, by the automated rig control system, based on the measured rig control parameter, a change to a value of the rig control parameter ([0067], [0076]: feedback values based on sensor information are input into the controller in order to determine commands for operation of work string); 
activating, by the automated rig control system, a motor responsive to the determining ([0076], [0081]: a drive signal based on feedback values is applied to control a motor that drives the hydraulic pump (see also [0009])).

Borgstadt does not explicitly disclose:
applying rotation of the motor to mechanically move a control handle of the rig via a coupler that engages the control handle, wherein the coupler comprises: 
an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle, wherein the control handle is a knob mounted on an operator control panel; and a splined shaft extending from the first plate; and 
measuring, by a sensor coupled to the control handle, a position of the control handle.  

Regarding applying rotation of the motor to mechanically move a control handle of the rig via a coupler that engages the control handle, wherein the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle; and a shaft extending from the first plate, Sanchez teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110. The electric linear actuator 110 may be operatively coupled to a motor (not shown in FIG. 1). In certain embodiments, the motor may be internal to the electric linear actuator 110. Motors suitable for use in accordance with the present disclosure include, but are not limited to, AC motors, stepper motors, and servo motors … In certain embodiments, the motor may internally contain a shaft encoder that measures motor shaft position in response to a change in voltage from the motor drive 112” (p. 4, last par. – p. 5, par. 2: an automated band brake drawworks system (mechanical control interface) includes a motor, a motor shaft (shaft), and a linear actuator together with a detachable latch (both elements interpreted as the coupler, with the datable latch corresponding to the engaging structure having plates, see Fig. 1); the motor being internal to the linear actuator, which implies that the motor shaft is included in the linear actuator (coupler including a shaft extending from the plates, see Fig. 1); the detachable latch being coupled to a band brake handle (control handle));
“In certain embodiments, the rotational motion of the motor may be converted to linear motion of the electric linear actuator 110 … In certain embodiments, electric linear actuator 110 (or the motor operatively coupled thereto) may be operatively coupled to a motor drive 112, which in turn may be operatively coupled to the controller 114. Motor drives suitable for used in accordance with the present disclosure include, but are not limited to, servo drives, stepper drive, and/or variable frequency drives. In such embodiments, the motor drive 112 may control the speed and/or torque of the motor that drives the electric linear actuator 110 based on one or more control inputs from a controller 114” (p. 5, par. 1-2: rotational motion of the motor drives the linear actuator based on control inputs from a controller using a motor drive);  
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force (analogous to pressure) applied to the actuator to move the band brake handle (control handle)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 and the band brake handle 106 and/or the band brake shaft 105 may be manually operated” (p. 6, par. 1: the band brake handle (control handle) can be detached from the actuator using the detachable latch (engaging structure) for manual operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez to apply rotation of the motor to mechanically move a control handle of the rig via a coupler that engages the control handle, wherein the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle, and a shaft extending from the first plate, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5). 

Regarding the control handle is a knob mounted on an operator control panel, Poljakov teaches:
“The drawworks comprises a drum 1, a drive 2, a brake of a drum 3, a brake for turning on the rotation of a drum 4, control brake systems 5, a control panel 6 including a base 7, a rack 8, a bar 9, and levers 10, 11 of the brake control systems … The device operates as follows. When the rotation of the drum is turned on, the drum brake must be released, and, conversely, when braking the winch drum, the rotation drive must be switched off. This is achieved by alternating operation of the brakes 3, 4, which, through the control systems 5, are activated by moving the brake levers from one extreme position to another” (p. 1, last line – p. 2, line 11: a control panel of a drawworks includes levers (analogous to knob) of the brake control system, which are used to operate the drawworks by moving the levers from one position to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, and in further view of Poljakov, to incorporate the control handle as a knob mounted on an operator control panel, in order to provide increased reliability of drawworks’ design, while ensuring the safety of hoisting operations, as discussed by Poljakov (p. 1, Abstract; p. 2, lines 19-21). 

Regarding the shaft being a splined shaft, Culpi teaches:
“Linear actuator 1, shown in more detail in FIGS. 2-5, utilizes a stepper motor 7 with spline shaft 9, having a splined portion 9A and a threaded portion 9B, that moves axially within the stepper motor housing 7A which has a boss, specifically a splined boss 88 with a splined portion 7B that is configured to mate with the splined portion 9A of the shaft 9. Stepper motor 7 is received into a linear actuator housing 17 and rests on stop 19” (col. 4, lines 11-19: a linear actuator includes a stepper motor with a spline shaft (see Figs. 2 and 4), the linear actuator being used for position and movement (see col. 1, sections ‘Background’ and ‘Summary’)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Culpi, to incorporate the motor shaft of Sanchez as a splined shaft, in order to provide a linear actuator having a high degree of precision with regard to repeatability of position and movement, as discussed by Culpi (col. 1, lines 33-37). 

Regarding measuring, by a sensor coupled to the control handle, a position of the control handle, Borgstadt teaches:
“In this embodiment, velocity and position sensors coupled to one or both of the first and second hydraulic actuator 110-a, b and pressure and flow sensors coupled to a first rod side hydraulic line 112-a (not shown) and a first piston side hydraulic line 114-a (not shown) connected in parallel to the first and second hydraulic actuators 110-a, b may be coupled to the controller 202 as the first feedback vector 230” ([0070]: position sensors are coupled to actuators in order to obtain position information (see [0006] and claim 17)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to measure, by a sensor coupled to the control handle, a position of the control handle, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Regarding claim 13. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 12 as described above.
Borgstadt does not explicitly disclose:
transferring force to the control handler via a coupler that engages the control handle.  

Sanchez further teaches:
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force applied to the actuator to move the band brake handle (control handle), the actuator being coupled to the band brake handle (control handle) by a detachable latch (linear actuator and detachable latch interpreted as the coupler, see p. 4, last par.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to transfer force to the control handler via a coupler that engages the control handle, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5).

Regarding claim 14. (Original)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 13 as described above.
Borgstadt does not explicitly disclose:
disengaging the coupler from the motor; and 
manually moving the control handle.  

	Sanchez further teaches:
“The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110” (p. 4, par. 3: an automated band brake drawworks system for drilling wellbores in subterranean formations (see p. 1, par. 1) includes a band brake handle (control handle) that is connected to an actuator through a detachable latch (linear actuator and detachable latch interpreted as the coupler)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 and the band brake handle 106 and/or the band brake shaft 105 may be manually operated” (p. 6, par. 1: by disengaging the band brake handle (control handle) from the actuator using the detachable latch (coupler), the band brake handle (control handle) can be manually operated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to configure the coupler to allow manual manipulation of the control handle, in order to maintain the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 5).

Regarding claim 16. (Original)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 12 as described above.
Borgstadt does not explicitly disclose:
transferring force from the motor to the control handle via hydraulic fluid.  

However, Borgstadt teaches:
“Turning now to FIG. 2A, a single actuator hydraulic system 100 is described. The single actuator hydraulic system 100 comprises a hydraulic pump 102, a directional flow valve 104, a hydraulic pressure supply line 106, a hydraulic return line 107, a hydraulic fluid reservoir 108, a hydraulic supply line 109, a hydraulic actuator 110, a rod side hydraulic line 112, a piston side hydraulic line 114, a first counterbalance valve 115-a, and a second counterbalance valve 115-b. In an embodiment, the hydraulic pump 102 provides pressurized flow of hydraulic fluid at an effective pressure and rate of flow to drive the hydraulic actuator 110 according to operational control regimes … The hydraulic actuator 110 comprises a rod 116 attached to a piston 118 … By directing hydraulic fluid at different pressures into the rod side chamber 120 from the rod side hydraulic line 112 and into the piston side chamber 122 from the piston side hydraulic line 114, the rod 116 is driven under force in different directions” ([0047]-[0049]: a hydraulic system includes among others, a hydraulic pump that is driven by a motor (see [0081]) and a hydraulic fluid reservoir coupled to a hydraulic actuator, which is operated based on pressurized flow of hydraulic fluid from the reservoir, by exerting forces on the rod included in the hydraulic actuator (see also [0009] regarding hydraulic pump motor signals)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov to transfer force from the motor to the control handle via hydraulic fluid, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Regarding claim 20. (Currently Amended)
Borgstadt discloses:
A method for automating control of a rig (Fig. 17, [0037]: a method for controlling a work string is presented), comprising:
connecting an automated rig control system (Fig. 1, item 8 – “control system architecture”) to the electric motor ([0046]: manipulator physical system includes electric motor actuated screw jacks, which are operated in response to the command signals received from the system controller in order to raise or lower a wellbore work string in and out of a wellbore (see [0041]-[0043])); 
monitoring, by the automated rig control system (Fig. 1, item 8 – “control system architecture”), a sensor that measures a value of a parameter of the tool ([0070]: different sensors, part of the control system architecture, are coupled to the system in order to obtain corresponding information (see for example [0006], [0008])); 
generating, by the automated rig control system (Fig. 1, item 8 – “control system architecture”), a control signal to change the value of the parameter of the tool ([0067], [0076]: feedback values based on sensor information are input into the controller in order to determine commands for operation of work string); 
activating the electric motor responsive to the signal ([0076], [0081]: a drive signal based on feedback values is applied to control a motor that drives the hydraulic pump (see also [0009])).

Borgstadt does not explicitly disclose:
mounting a coupler on a mechanical control handle of the rig; wherein: 
movement of the mechanical control handle changes a signal that controls a tool of the rig;
the mechanical control handle is a knob mounted on an operator control panel; and 
the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the knob; and a splined shaft extending from the first plate;
connecting an electric motor to the coupler; and
moving, by the electric motor, the mechanical control handle to change the value of the parameter of the tool.  

Regarding mounting a coupler on a mechanical control handle of the rig; wherein: movement of the mechanical control handle changes a signal that controls a tool of the rig; the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle; and a shaft extending from the first plate; connecting an electric motor to the coupler; and moving, by the electric motor, the mechanical control handle to change the value of the parameter of the tool; Sanchez teaches:
“FIG. 1 depicts an automated band brake drawworks system 100 in accordance with illustrative embodiments of the present disclosure. The automated band brake drawworks system 100 may comprise a drawworks drum 102 and a band brake 104 ... In certain embodiments, the band brake 104 may comprise a band brake shaft 105 and a band brake handle 106. The band brake 104 is anchored at one end, and is movable at its other end through a connection via the band brake shaft 105 to the band brake handle 106. The band brake handle 106 is arranged such that when the band brake handle 106 is lifted, the band brake 104 is released from engagement with the drawworks drum 102. Releasing the band brake 104 enables the drawworks drum 102 to rotate such that gravity can draw a drill string wound around the drawworks drum 102 (not illustrated herein) down into a wellbore. The linear motion of the drill string wound around the drawworks drum 102 is converted into axial rotation of the drawworks drum 102. Lowering or releasing the band brake handle 106 causes the band brake 104 to engage with the drawworks drum 102 and the rotation of the drawworks drum 102 is slowed or stopped. Alternatively, the band brake 104 can be controlled in a similar manner using the band brake shaft 105. The automated band brake drawworks system 100 may further comprise an electric linear actuator 110 coupled to the band brake handle 106 and/or the band brake shaft 105 by a detachable latch 108. In certain embodiments, the detachable latch 108 may comprise a magnetic latch, an electromagnetic latch, and/or a mechanical latch. In certain embodiments, the detachable latch 108 may be directly coupled to the band brake handle 106 and/or the band brake shaft 105 and detachably coupled to the electric linear actuator 110. The electric linear actuator 110 may be operatively coupled to a motor (not shown in FIG. 1). In certain embodiments, the motor may be internal to the electric linear actuator 110. Motors suitable for use in accordance with the present disclosure include, but are not limited to, AC motors, stepper motors, and servo motors … In certain embodiments, the motor may internally contain a shaft encoder that measures motor shaft position in response to a change in voltage from the motor drive 112” (p. 4, par. 2 – p. 5, par. 2: an automated band brake drawworks system, for drilling wellbores in subterranean formations (see p. 1, par. 1), includes an AC motor (electric motor), a motor shaft (shaft), and a linear actuator together with a detachable latch (both elements interpreted as the coupler, with the detachable latch corresponding to the engaging structure having plates, see Fig. 1); the motor being internal to the linear actuator, which implies that the motor shaft is included in the linear actuator (coupler including a shaft extending from the plates, see Fig. 1); the detachable latch being coupled to (mounted on) a band brake handle (control handle),  the movement of the band brake handle (control handle) enabling rotation of drawworks drum (tool of the rig));
“In certain embodiments, the rotational motion of the motor may be converted to linear motion of the electric linear actuator 110 … In certain embodiments, electric linear actuator 110 (or the motor operatively coupled thereto) may be operatively coupled to a motor drive 112, which in turn may be operatively coupled to the controller 114. Motor drives suitable for used in accordance with the present disclosure include, but are not limited to, servo drives, stepper drive, and/or variable frequency drives. In such embodiments, the motor drive 112 may control the speed and/or torque of the motor that drives the electric linear actuator 110 based on one or more control inputs from a controller 114” (p. 5, par. 1-2: rotational motion of the motor drives the linear actuator based on control inputs from a controller using a motor drive);  
“In certain embodiments, the motor drive 112 adjusts the acceleration of, the speed of, and/or the force applied by the electric linear actuator 110 to move the band brake handle 106 and/or the band brake shaft 105” (p. 5, par. 3: the motor drive adjusts the force (analogous to pressure) applied to the actuator to move the band brake handle (control handle)); and
“In certain embodiments, the band brake handle 106 and/or the band brake shaft 105 may be detached from the electric linear actuator 110 using the detachable latch 108 and the band brake handle 106 and/or the band brake shaft 105 may be manually operated” (p. 6, par. 1: the band brake handle (control handle) can be detached from the actuator using the detachable latch (engaging structure) for manual operation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez to mount a coupler on a mechanical control handle of the rig; wherein: movement of the mechanical control handle changes a signal that controls a tool of the rig; the coupler comprises: an engaging structure comprising: a first plate and a second plate configured to exert pressure on a front side and a back side of the control handle; and a shaft extending from the first plate; connecting an electric motor to the coupler; and moving, by the electric motor, the mechanical control handle to change the value of the parameter of the tool, in order to automatically control the band brake handle of a drilling drawworks based on process conditions, resulting in more efficient and safe drilling and tripping operations, as well as directly engaging the band brake handle with the band brake control apparatus while maintaining the ability to operate the band brake handle manually in the event of an emergency, as discussed by Sanchez (p. 3, par. 3 and 5). 

Regarding the mechanical control handle is a knob mounted on an operator control panel, Poljakov teaches:
“The drawworks comprises a drum 1, a drive 2, a brake of a drum 3, a brake for turning on the rotation of a drum 4, control brake systems 5, a control panel 6 including a base 7, a rack 8, a bar 9, and levers 10, 11 of the brake control systems … The device operates as follows. When the rotation of the drum is turned on, the drum brake must be released, and, conversely, when braking the winch drum, the rotation drive must be switched off. This is achieved by alternating operation of the brakes 3, 4, which, through the control systems 5, are activated by moving the brake levers from one extreme position to another” (p. 1, last line – p. 2, line 11: a control panel of a drawworks includes levers (analogous to knob) of the brake control system, which are used to operate the drawworks by moving the levers from one position to another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, and in further view of Poljakov, to incorporate the mechanical control handle as a knob mounted on an operator control panel, in order to provide increased reliability of drawworks’ design, while ensuring the safety of hoisting operations, as discussed by Poljakov (p. 1, Abstract; p. 2, lines 19-21). 

Regarding the shaft being a splined shaft, Culpi teaches:
“Linear actuator 1, shown in more detail in FIGS. 2-5, utilizes a stepper motor 7 with spline shaft 9, having a splined portion 9A and a threaded portion 9B, that moves axially within the stepper motor housing 7A which has a boss, specifically a splined boss 88 with a splined portion 7B that is configured to mate with the splined portion 9A of the shaft 9. Stepper motor 7 is received into a linear actuator housing 17 and rests on stop 19” (col. 4, lines 11-19: a linear actuator includes a stepper motor with a spline shaft (see Figs. 2 and 4), the linear actuator being used for position and movement (see col. 1, sections ‘Background’ and ‘Summary’)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez and Poljakov, and in further view of Culpi, to incorporate the motor shaft of Sanchez as a splined shaft, in order to provide a linear actuator having a high degree of precision with regard to repeatability of position and movement, as discussed by Culpi (col. 1, lines 33-37). 

Regarding claim 21. (Currently Amended)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 20 as described above.
Borgstadt does not explicitly disclose:
measuring a position of the mechanical control handle by a second sensor attached to the coupler.  

However, Borgstadt teaches:
“In this embodiment, velocity and position sensors coupled to one or both of the first and second hydraulic actuator 110-a, b and pressure and flow sensors coupled to a first rod side hydraulic line 112-a (not shown) and a first piston side hydraulic line 114-a (not shown) connected in parallel to the first and second hydraulic actuators 110-a, b may be coupled to the controller 202 as the first feedback vector 230” ([0070]: position sensors are coupled to actuators in order to obtain position information (see [0006], claim 17)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi to measure a position of the mechanical control handle by a second sensor attached to the coupler, in order to implement a control system architecture that improves the control provided by human operators by automatically controlling a plurality of manipulators to operate a wellbore work string in a wellbore to accomplish a wellbore servicing job, as discussed by Borgstadt ([0004], [0041]).

Claims 6, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Borgstadt, in view of Sanchez, Poljakov and Culpi, and in further view of Power (US 20040195004 A1, IDS record), hereinafter ‘Power’.
Regarding claim 6. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
the mechanical control interface further comprises a flexible shaft coupled to the actuator and configured to transfer force from the actuator to the control handle.  

	Power teaches:
“In the present embodiment, the automatic control system includes an electric servo motor 150 coupled to the brake handle 154 by a cable 152. The cable 154 may include a quick release 152A or the like of types well known in the art as a safety feature. A rotary encoder 166 is rotationally coupled to the drum 162. The encoder 166 generates a signal related to the rotational position of the drum 162. Both the servo motor 150 and the encoder 166 are operatively coupled to a controller 168, which may reside in the recording unit (12 in FIG. 1) or elsewhere on the drilling rig” ([0030]: an electric servo motor (actuator) is coupled to a brake handle by a cable (flexible shaft)); and
“The controller 168 determines, at a selected calculation rate, the rotational speed of the drum 162 by measuring the rate at which pulses from the encoder 166 are detected. In the present embodiment, controller 168 is programmed to operate a proportional integral derivative (PID) control loop, such that the servo motor 150 is operated to move the brake handle 154 if the calculated drum 162 rotation speed is different than a value determined by a control input” ([0032]: a controller calculates rotational speed of a drum for drilling operations (see abstract, [0003]), with the servo motor operated to transfer movement to the brake handle based on this rotational speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Power, to configure the mechanical control interface further comprising a flexible shaft coupled to the actuator and configured to transfer force from the actuator to the control handle, in order to enhance drilling operating power, as discussed by Power ([0042]).

Regarding claim 15. (Original)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 12 as described above.
Borgstadt does not disclose:
transferring force from the motor to the control handle via a flexible shaft.  

	Power teaches:
“In the present embodiment, the automatic control system includes an electric servo motor 150 coupled to the brake handle 154 by a cable 152. The cable 154 may include a quick release 152A or the like of types well known in the art as a safety feature. A rotary encoder 166 is rotationally coupled to the drum 162. The encoder 166 generates a signal related to the rotational position of the drum 162. Both the servo motor 150 and the encoder 166 are operatively coupled to a controller 168, which may reside in the recording unit (12 in FIG. 1) or elsewhere on the drilling rig” ([0030]: an electric servo motor is coupled to a brake handle by a cable (flexible shaft)); and
“The controller 168 determines, at a selected calculation rate, the rotational speed of the drum 162 by measuring the rate at which pulses from the encoder 166 are detected. In the present embodiment, controller 168 is programmed to operate a proportional integral derivative (PID) control loop, such that the servo motor 150 is operated to move the brake handle 154 if the calculated drum 162 rotation speed is different than a value determined by a control input” ([0032]: a controller calculates rotational speed of a drum for drilling operations (see abstract, [0003]), with the servo motor operated to transfer movement to the brake handle based on this rotational speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Power, to transfer force from the motor to the control handle via a flexible shaft, in order to enhance drilling operating power, as discussed by Power ([0042]).

Regarding claim 22. (Original)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 20 as described above.
Borgstadt does not explicitly disclose:
connecting the electric motor to the coupler comprises connecting the electric motor to the coupler via a flexible shaft or hydraulic fluid.  

	Power teaches:
“In the present embodiment, the automatic control system includes an electric servo motor 150 coupled to the brake handle 154 by a cable 152. The cable 154 may include a quick release 152A or the like of types well known in the art as a safety feature. A rotary encoder 166 is rotationally coupled to the drum 162. The encoder 166 generates a signal related to the rotational position of the drum 162. Both the servo motor 150 and the encoder 166 are operatively coupled to a controller 168, which may reside in the recording unit (12 in FIG. 1) or elsewhere on the drilling rig” ([0030]: an electric servo motor is coupled to a brake handle by a cable (flexible shaft)); and
“The controller 168 determines, at a selected calculation rate, the rotational speed of the drum 162 by measuring the rate at which pulses from the encoder 166 are detected. In the present embodiment, controller 168 is programmed to operate a proportional integral derivative (PID) control loop, such that the servo motor 150 is operated to move the brake handle 154 if the calculated drum 162 rotation speed is different than a value determined by a control input” ([0032]: a controller calculates rotational speed of a drum for drilling operations (see abstract, [0003]), with the servo motor operated to transfer movement to the brake handle based on this rotational speed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Power, to connect the electric motor to the coupler comprising connecting the electric motor to the coupler via a flexible shaft or hydraulic fluid, in order to enhance drilling operating power, as discussed by Power ([0042]).

Claims 9-10, 17-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Borgstadt, in view of Sanchez, Poljakov and Culpi, and in further view of Dower (US 3893525 A, IDS record), hereinafter ‘Dower’.
Regarding claim 9. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
an electrical analog control interface comprising a relay configured to: 
while contacts of the relay are in a first position: 
electrically connect the automated rig control system to a tool controller; 
route a first analog control signal from the automated rig control system to the tool controller; and 
electrically isolate a legacy rig control system from the tool controller; and 
while contacts of the relay are in a second position: 
electrically isolate the automated rig control system from the tool controller; 
electrically connect the legacy rig control system to the tool controller; and 
route a second analog control signal from the legacy rig control system to the tool controller.  

	Dower teaches:
“Also located at the station 61 is a direct control means 84, a setpoint control means 85 and a computer control means 86. The direct control means 84 is connected to a switch means 87a. The switch means 87a connects one of three switch contacts “D”, “M” or “A” to the direct control means 84. Switch contacts D, M and A respectively stand for Digital, Manual and Analog control. The digital and manual contacts D and M are electrically connected to one another. The contact D connects is operated by the computer 86. The switch 118 has a “set-point” contact and a “Direct” contact. In the position of the switch illustrated, the set-point control means 85 is connected by the digital and analog contacts of the switch 87a to the direct controller 84. The direct controller couples to the current-to-pressure converter 64 via the electrical conduit 63. When the relay coil 118a is actuated by a signal from the computer 86 and the switch 87a is moved to the digital D contact, the switch 118 is coupled via an output conductor 117 to the computer 86. Thus, control signals from the computer 86 are conveyed via the switch 118 and the switch 87a to the direct controller 63. The switch means 87a therefor selectively couples one of the remote location control means 85 or 86 to the direct current controller 63, which in turn connects to the I/P converter 64 which is located at the rig site. At the rig site is a selector switch 88 which the driller can use to actuate the computer 86 via an electrical path 89. The computer 86 assures regulation of the control means 85 and 86 when the drilling control is transferred from the rig site to the remote location station 61” (col. 9, lines 25-61: remote computer (Fig. 4, item 85 – analogous to legacy rig controller) or remote computer (Fig. 4, item 86 – analogous to automated rig control system) are connected to direct control means (Fig. 4, item 84 – analogous to tool controller) by a switch device (Fig. 4, item 118 – analogous to relay) in order to operate rig site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Dower, to incorporate an electrical analog control interface comprising a relay configured to: while contacts of the relay are in a first position: electrically connect the automated rig control system to a tool controller; route a first analog control signal from the automated rig control system to the tool controller; and electrically isolate a legacy rig control system from the tool controller; and while contacts of the relay are in a second position: electrically isolate the automated rig control system from the tool controller; electrically connect the legacy rig control system to the tool controller; and route a second analog control signal from the legacy rig control system to the tool controller, in order to provide different controlling modes that allow transferring of control of drilling operations to alleviate load of processes.

Regarding claim 10. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
a pneumatic control interface, comprising: a pneumatic valve configured to: 
route a first pneumatic signal from the automated rig control system to a tool controller while the pneumatic valve is in a first position; and 
route a second pneumatic signal from a legacy rig control system to the tool controller while the pneumatic valve is in a second position.

Dower teaches:
	“In FIG. 2, the present invention will be described in connection with a control for the throttles. Manually variable throttle control means 56 and 57 are respectively illustrated for each of the engines for pumps 46 and 47. The control means 54 and 55 are operable to adjust the throttle of the engines by pneumatic pressure control systems. In one of the pneumatic pressure control systems is three-way valve 58 which can be independently operated between a position where the pressure control is exerted from the manual control means 56 to a valve position where the pressure control is from a remote control means 60. Similarly, a three-way valve 59 couples the manual throttle control means 57, the pump 55 and remote control means 60 to one another. The remote control means 60 provides an alternate control for each of the pumps and is responsive to electrical control signals from a remote location control means 61. When the remote location control means 61 is in command of the remote control means 60, the pumps are synchronized for operation in fixed relationship to one another in a manner which will be fully described in the discussion to follow” (col. 5, lines 8-29: throttles are controlled by control means (Fig. 2, items 54 and 55, analogous to tool controller) using pneumatic pressure control systems (three-way valve) that connect to either manual control means (Fig. 2, items 56 and 57, analogous to legacy rig control) or remote control means (Fig. 2, item 60, analogous to automated rig control system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Dower, to incorporate a pneumatic control interface, comprising: a pneumatic valve configured to: route a first pneumatic signal from the automated rig control system to a tool controller while the pneumatic valve is in a first position; and route a second pneumatic signal from a legacy rig control system to the tool controller while the pneumatic valve is in a second position, in order to provide control system for selectively controlling operating parameters in a well drilling operation from either the drilling rig or a remote control station, as discussed by Dower (col. 1, lines 4-7).

Regarding claim 17. (Original)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 12 as described above.
Borgstadt does not disclose:
setting contacts of a relay to a first position that electrically connects the automated rig control system to a tool controller, and electrically isolates a legacy rig control system from the tool controller;
routing, with the contacts in the first position, a first analog control signal, via the relay, from the automated rig control system to the tool controller;
setting the contacts of the relay to a second position that electrically isolates the automated rig control system from the tool controller, and electrically connects the legacy rig control system to the tool controller; and
routing, with the contacts in the second position, a second analog control signal, via the relay, from the legacy rig control system to the tool controller.  

Dower teaches:
“Also located at the station 61 is a direct control means 84, a setpoint control means 85 and a computer control means 86. The direct control means 84 is connected to a switch means 87a. The switch means 87a connects one of three switch contacts “D”, “M” or “A” to the direct control means 84. Switch contacts D, M and A respectively stand for Digital, Manual and Analog control. The digital and manual contacts D and M are electrically connected to one another. The contact D connects is operated by the computer 86. The switch 118 has a “set-point” contact and a “Direct” contact. In the position of the switch illustrated, the set-point control means 85 is connected by the digital and analog contacts of the switch 87a to the direct controller 84. The direct controller couples to the current-to-pressure converter 64 via the electrical conduit 63. When the relay coil 118a is actuated by a signal from the computer 86 and the switch 87a is moved to the digital D contact, the switch 118 is coupled via an output conductor 117 to the computer 86. Thus, control signals from the computer 86 are conveyed via the switch 118 and the switch 87a to the direct controller 63. The switch means 87a therefor selectively couples one of the remote location control means 85 or 86 to the direct current controller 63, which in turn connects to the I/P converter 64 which is located at the rig site. At the rig site is a selector switch 88 which the driller can use to actuate the computer 86 via an electrical path 89. The computer 86 assures regulation of the control means 85 and 86 when the drilling control is transferred from the rig site to the remote location station 61” (col. 9, lines 25-61: remote computer (Fig. 4, item 85 – analogous to legacy rig controller) or remote computer (Fig. 4, item 86 – analogous to automated rig control system) are connected to direct control means (Fig. 4, item 84 – analogous to tool controller) by a switch device (Fig. 4, item 118 – analogous to relay) in order to operate rig site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Dower, to set contacts of a relay to a first position that electrically connects the automated rig control system to a tool controller, and electrically isolates a legacy rig control system from the tool controller; route, with the contacts in the first position, a first analog control signal, via the relay, from the automated rig control system to the tool controller; set the contacts of the relay to a second position that electrically isolates the automated rig control system from the tool controller, and electrically connects the legacy rig control system to the tool controller; and route, with the contacts in the second position, a second analog control signal, via the relay, from the legacy rig control system to the tool controller, in order to provide different controlling modes that allow transferring of control of drilling operations to alleviate load of processes.

Regarding claim 18. (Original)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 12 as described above.
Borgstadt does not disclose:
setting a pneumatic valve to route a first pneumatic signal from the automated rig control system to a tool controller; 
providing the first pneumatic signal to the tool controller via the pneumatic valve; and 
setting the pneumatic valve to route a second pneumatic signal from a legacy rig control to the tool controller; and 
providing the second pneumatic signal to the tool controller via the pneumatic valve.  

Dower teaches:
	“In FIG. 2, the present invention will be described in connection with a control for the throttles. Manually variable throttle control means 56 and 57 are respectively illustrated for each of the engines for pumps 46 and 47. The control means 54 and 55 are operable to adjust the throttle of the engines by pneumatic pressure control systems. In one of the pneumatic pressure control systems is three-way valve 58 which can be independently operated between a position where the pressure control is exerted from the manual control means 56 to a valve position where the pressure control is from a remote control means 60. Similarly, a three-way valve 59 couples the manual throttle control means 57, the pump 55 and remote control means 60 to one another. The remote control means 60 provides an alternate control for each of the pumps and is responsive to electrical control signals from a remote location control means 61. When the remote location control means 61 is in command of the remote control means 60, the pumps are synchronized for operation in fixed relationship to one another in a manner which will be fully described in the discussion to follow” (col. 5, lines 8-29: throttles are controlled by control means (Fig. 2, items 54 and 55, analogous to tool controller) using pneumatic pressure control systems (three-way valve) that connect to either manual control means (Fig. 2, items 56 and 57, analogous to legacy rig control) or remote control means (Fig. 2, item 60, analogous to automated rig control system)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Dower, to set a pneumatic valve to route a first pneumatic signal from the automated rig control system to a tool controller; provide the first pneumatic signal to the tool controller via the pneumatic valve; and set the pneumatic valve to route a second pneumatic signal from a legacy rig control to the tool controller; and provide the second pneumatic signal to the tool controller via the pneumatic valve, in order to provide control system for selectively controlling operating parameters in a well drilling operation from either the drilling rig or a remote control station, as discussed by Dower (col. 1, lines 4-7).

Regarding claim 23. (Original)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 20 as described above.
Borgstadt does not disclose:
connecting a first terminal of a relay to a conductor coupled to a tool controller; 
connecting a second terminal of the relay to a conductor coupled to the automated rig control system; and 
connecting a third terminal of the relay to a conductor coupled to a legacy rig control.  

Dower teaches:
“Also located at the station 61 is a direct control means 84, a setpoint control means 85 and a computer control means 86. The direct control means 84 is connected to a switch means 87a. The switch means 87a connects one of three switch contacts “D”, “M” or “A” to the direct control means 84. Switch contacts D, M and A respectively stand for Digital, Manual and Analog control. The digital and manual contacts D and M are electrically connected to one another. The contact D connects is operated by the computer 86. The switch 118 has a “set-point” contact and a “Direct” contact. In the position of the switch illustrated, the set-point control means 85 is connected by the digital and analog contacts of the switch 87a to the direct controller 84. The direct controller couples to the current-to-pressure converter 64 via the electrical conduit 63. When the relay coil 118a is actuated by a signal from the computer 86 and the switch 87a is moved to the digital D contact, the switch 118 is coupled via an output conductor 117 to the computer 86. Thus, control signals from the computer 86 are conveyed via the switch 118 and the switch 87a to the direct controller 63. The switch means 87a therefor selectively couples one of the remote location control means 85 or 86 to the direct current controller 63, which in turn connects to the I/P converter 64 which is located at the rig site. At the rig site is a selector switch 88 which the driller can use to actuate the computer 86 via an electrical path 89. The computer 86 assures regulation of the control means 85 and 86 when the drilling control is transferred from the rig site to the remote location station 61” (col. 9, lines 25-61: remote computer (Fig. 4, item 85 – analogous to legacy rig controller) or remote computer (Fig. 4, item 86 – analogous to automated rig control system) are connected to direct control means (Fig. 4, item 84 – analogous to tool controller) by a switch device (Fig. 4, item 118 – analogous to relay) in order to operate rig site).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Dower, to connect a first terminal of a relay to a conductor coupled to a tool controller; connect a second terminal of the relay to a conductor coupled to the automated rig control system; and connect a third terminal of the relay to a conductor coupled to a legacy rig control, in order to provide different controlling modes that allow transferring of control of drilling operations to alleviate load of processes.

Regarding claim 24. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 20 as described above.
Borgstadt does not disclose:
connecting an outlet of a pneumatic valve to a pneumatic inlet of a tool controller; 
connecting a first inlet of the pneumatic valve to an outlet of a voltage-to-pneumatic converter that is controlled by the automated rig control system; 
connecting a second inlet of the pneumatic valve an outlet of a pneumatic knob; 
connecting a pneumatic-to-voltage converter to the outlet of the pneumatic knob; and 
connecting a voltage output of the pneumatic-to-voltage converter to the automated rig control system. 

Dower teaches:
	“In FIG. 2, the present invention will be described in connection with a control for the throttles. Manually variable throttle control means 56 and 57 are respectively illustrated for each of the engines for pumps 46 and 47. The control means 54 and 55 are operable to adjust the throttle of the engines by pneumatic pressure control systems. In one of the pneumatic pressure control systems is three-way valve 58 which can be independently operated between a position where the pressure control is exerted from the manual control means 56 to a valve position where the pressure control is from a remote control means 60. Similarly, a three-way valve 59 couples the manual throttle control means 57, the pump 55 and remote control means 60 to one another. The remote control means 60 provides an alternate control for each of the pumps and is responsive to electrical control signals from a remote location control means 61. When the remote location control means 61 is in command of the remote control means 60, the pumps are synchronized for operation in fixed relationship to one another in a manner which will be fully described in the discussion to follow” (col. 5, lines 8-29: throttles are controlled by control means (Fig. 2, items 54 and 55, analogous to tool controller) using pneumatic pressure control systems (three-way valve) that connect to either manual control means (Fig. 2, items 56 and 57, analogous to legacy rig control) or remote control means (Fig. 2, item 60, analogous to automated rig control system); examiner interprets pneumatic-voltage conversion is implied for interaction between electrical components such as controllers and pneumatic pressure control systems).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Dower, to connect an outlet of a pneumatic valve to a pneumatic inlet of a tool controller; connect a first inlet of the pneumatic valve to an outlet of a voltage-to-pneumatic converter that is controlled by the automated rig control system; connect a second inlet of the pneumatic valve an outlet of a pneumatic knob; connect a pneumatic-to-voltage converter to the outlet of the pneumatic knob; and connect a voltage output of the pneumatic-to-voltage converter to the automated rig control system, in order to provide control system for selectively controlling operating parameters in a well drilling operation from either the drilling rig or a remote control station, as discussed by Dower (col. 1, lines 4-7).

Claims 11, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Borgstadt, in view of Sanchez, Poljakov and Culpi, and in further view of Tran (US 20180156031 A1, IDS record), hereinafter ‘Tran’.
Regarding claim 11. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 1 as described above.
Borgstadt does not disclose:
a digital control interface comprising a digital control bus master configured to enable communication between the automated rig control system and a tool controller via a digital control bus.  

	Tran teaches:
“FIG. 1 is a schematic view of one embodiment of a communications system in accordance with this disclosure. A surface module 102 comprising a surface fiber optic modem 106, may be located on the surface 101 of a hydrocarbon well. Communications may be exchanged between the surface module 102 and a downhole fiber optic modem 109 via a fiber optic cable 110. The downhole module 108 is communicatively coupled to the downhole fiber optic modem 109 … The downhole module 108 may include a tool bus interface 111. The tool bus interface 111 may communicatively couple the downhole module 108 to a tool bus 112. One or more tool modules, for example tool modules 114A, 114B, 114C, may be connected to the tool bus 112” ([0016]-[0017]: a surface module (automated rig control system) is connected to a downhole module (digital control interface) comprising a tool bus interface (digital control bus master) for establishing communications with tool modules (tool controller) (see also [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Tran, to incorporate a digital control interface comprising a digital control bus master configured to enable communication between the automated rig control system and a tool controller via a digital control bus, in order to increase reliability of data transfers between the surface and downhole equipment, as discussed by Tran ([0002]).

Regarding claim 19. (Currently Amended)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 12 as described above.
Borgstadt does not disclose:
communicating, the automated rig control system, via a digital control interface and a digital control bus, with a tool controller.  

	Tran teaches:
“FIG. 1 is a schematic view of one embodiment of a communications system in accordance with this disclosure. A surface module 102 comprising a surface fiber optic modem 106, may be located on the surface 101 of a hydrocarbon well. Communications may be exchanged between the surface module 102 and a downhole fiber optic modem 109 via a fiber optic cable 110. The downhole module 108 is communicatively coupled to the downhole fiber optic modem 109 … The downhole module 108 may include a tool bus interface 111. The tool bus interface 111 may communicatively couple the downhole module 108 to a tool bus 112. One or more tool modules, for example tool modules 114A, 114B, 114C, may be connected to the tool bus 112” ([0016]-[0017]: a surface module (automated rig control system) is connected to a downhole module (digital control interface) comprising a tool bus interface (digital control bus master) for establishing communications with tool modules (tool controller) (see also [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Tran, to communicate, the automated rig control system, via a digital control interface and a digital control bus, with a tool controller, in order to increase reliability of data transfers between the surface and downhole equipment, as discussed by Tran ([0002]).

Regarding claim 25. (Previously Presented)
Borgstadt in view of Sanchez, Poljakov and Culpi discloses all the features of claim 20 as described above.
Borgstadt does not explicitly disclose:
connecting a digital bus control circuit that is communicatively coupled to the automated rig control system to a digital control bus that is coupled to a tool controller.

Tran teaches:
“FIG. 1 is a schematic view of one embodiment of a communications system in accordance with this disclosure. A surface module 102 comprising a surface fiber optic modem 106, may be located on the surface 101 of a hydrocarbon well. Communications may be exchanged between the surface module 102 and a downhole fiber optic modem 109 via a fiber optic cable 110. The downhole module 108 is communicatively coupled to the downhole fiber optic modem 109 … The downhole module 108 may include a tool bus interface 111. The tool bus interface 111 may communicatively couple the downhole module 108 to a tool bus 112. One or more tool modules, for example tool modules 114A, 114B, 114C, may be connected to the tool bus 112” ([0016]-[0017]: a surface module (automated rig control system) is connected to a downhole module (digital control interface) comprising a tool bus interface (digital control bus master) for establishing communications with tool modules (tool controller) (see also [0019])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borgstadt in view of Sanchez, Poljakov and Culpi, and in further view of Tran, to connect a digital bus control circuit that is communicatively coupled to the automated rig control system to a digital control bus that is coupled to a tool controller, in order to increase reliability of data transfers between the surface and downhole equipment, as discussed by Tran ([0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KUTTEL; Beat et al., US 20160031686 A1, Direct Drive Drawworks with Bearingless Motor
Reference discloses a draw works system including an electric motor having a splined shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        
f